UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-8037


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER MITCHELL, a/k/a Hassan Jones, a/k/a Q Ili-Yaas
Haakeem Farrakhan-Muhammad,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:90-cr-00020-2)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Mitchell, Appellant Pro Se. Candace Haley Bunn, John
J. Frail, Steven Loew, Assistant United States Attorneys,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher    Mitchell    appeals      the   district    court’s   order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion in part by

lowering his base and total offense levels by two levels but

denying his motion in part by deeming him ineligible for a sentence

reduction.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Mitchell, No. 2:90-cr-00020-

2 (S.D. W. Va. Dec. 1, 2015).           We further deny Mitchell’s motion

for a transcript of his sentencing proceeding at the Government’s

expense because the record permits us to determine the drug weight

relied on by the district court at sentencing.                We dispense with

oral    argument     because    the    facts   and   legal    contentions      are

adequately    presented    in    the    materials    before     this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2